Citation Nr: 1737579	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic bilateral lower extremity dermatitis prior to April 1, 2011, and in excess of 30 percent thereafter.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's wife
ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

As noted in the Board's September 2014 decision, a claim for a total disability rating (TDIU) is part of an increased rating claim when such a claim is raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the Board accepted jurisdiction of the claim for a TDIU at that time. Additionally, based on the Veteran's arguments with respect to TDIU, and specifically that his service-connected skin and psychiatric disabilities caused his unemployability, the Board ordered additional development on the psychiatric disability in its September 2014 remand.  The Agency of Original Jurisdiction (AOJ) issued a supplemental statement of the case in March 2016, and the Veteran's representative submitted an Informal Hearing Presentation in October 2016, both discussing the increased rating for the psychiatric disability.  Thus, the Board will take jurisdiction of this issue, as it has been treated as if it too is on appeal.  C.f. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

In February 2017, pending an appeal of the decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), the Board stayed action on the Veteran's appeal. However, as a final decision on Johnson has been reached, adjudication is now proper.

The issues of entitlement to a rating in excess of 30 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.   Prior to April 1, 2011, the Veteran's chronic bilateral lower extremity dermatitis required near-constant systemic therapy.  

2.   Since April 1, 2011, the Veteran's chronic bilateral lower extremity dermatitis has not covered an area of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; and does not require constant or near-constant systemic therapy.

CONCLUSIONS OF LAW

1.   The criteria for the assignment of a 60 percent rating prior to April 1, 2011, for bilateral lower extremity chronic determatitis, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7806, Diagnostic Codes 7800-7805, 7806, 7813 (2016).

2.   The criteria for the assignment of a rating in excess of 30 percent since April 1, 2011, for bilateral lower extremity chronic dermatitis, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7806, Diagnostic Codes 7800-7805, 7806, 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Initially, the Board notes that the neither the Veteran's fiduciary, nor his representative, have raised any issues with VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II.  Increased Ratings, Generally

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

During an appeal involving an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during the appeal period; so staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Chronic Bilateral Lower Extremity Dermatitis

The Veteran seeks entitlement to a higher rating for his service-connected bilateral lower extremity chronic dermatitis. His disability is currently rated as 10 percent disabling prior to April 1, 2011, and 30 percent disabling thereafter under Diagnostic Code 7806.

DC 7806 states that a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806. 

VA treatment records from October 2008 show that the Veteran had a very itchy rash which spread from both legs to his thighs and groin.

The Veteran was afforded a VA examination for his bilateral lower extremity dermatitis in July 2009. On examination, the Veteran described sores and blisters on his bilateral lower extremities that occurred approximately twice a year and lasted for three months. He reported using hydrocortisone 1%, a topical corticosteroid, daily; diphenhydramine HCL, a systemic treatment, daily and near-constantly; and ammonium lactate 12% lotion daily. On examination, there was no evidence of dermatitis. The examiner diagnosed resolved dermatitis.

The Veteran was afforded another VA examination for his dermatitis in April 2011. On examination, the Veteran reported that his dermatitis affected his groin and buttock area, legs, and entire body. He stated that due to his dermatitis, he had itching of the entire body as well as a shedding and crusting groin and buttocks. He reported that the symptoms occur constantly. When asked about his treatment in the 12 months prior, the Veteran reported that he used corticosteroid cream to treat his dermatitis. Physical examination revealed dermatitis in the groin area. His skin appeared thickened and darkened and he had small circular areas on both legs from the groin down. His dermatitis was located on the groin and both legs and had the following characteristics: disfigurement, hypopigmentation of more than six square inches, hyperpigmentation of more than six square inches, and abnormal texture of more than six square inches. There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility or limitation of motion. He had skin lesions which covered 75 percent of the exposed area and 75 percent of the whole body. The examiner stated that the skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition. At the time of examination, the Veteran's condition was active. The examiner noted that the Veteran had skin discoloration and constant itching of the skin over the entire body. 

In an August 2011 VA addendum opinion, the Veteran clarified that the depigmentation of the Veteran's skin was not due to dermatitis. She additionally clarified that the percentage of the exposed area covered from dermatitis was zero percent. No exposed areas were affected. The percentage of the whole body covered by the dermatitis was from waist down and thus was approximately 36 percent of the whole body.

VA treatment records from March 2012 show that the Veteran's medication for diphenhydramine HCL was renewed for 90 days. 

VA treatment records from October 2012 show that the Veteran requested refills of his hydrocortisone and ketoconazole creams for his groin rash. The examiner stated "[the Veteran] has had this problem for [approximately] 12 years and worsening now since there has been no antifungal. [The Veteran] is losing sleep due to itchiness. [He] wears adult pull-ups also. The medication list indicated that the Veteran was taking diphenhydramine HCL 25 mg twice daily as needed.

VA treatment records from November 2012 indicate that the Veteran continued to take diphenhydramine HCL twice daily as needed.

VA treatment records from February 28, 2013 indicate that the Veteran's antihistamine medication (diphenhydramine HCL) had been stopped. 

At the July 2013 travel Board hearing, the Veteran wife testified that the Veteran's dermatitis had worsened since his April 2011 VA examination. Specifically, she described the affected area of the Veteran's skin going from the size of a golf ball to the size of a grapefruit. She also testified as to an increased in the strength of the prescription topical medication. She further stated that the Veteran had been taking an "itching pill" (diphenhydramine HCL) but was advised to stop taking it "because [the Veteran's doctors] said it was bothering him too bad." See Board Hearing Transcript, p9.

VA treatment records from June 2015 show that the Veteran's wife reported that he had a rash on his groin and sacral area that he had scratched. He had broken areas of skin as a result.

VA treatment records from July 2016 show that the Veteran presented with a groin rash which was chronic appearing without acute signs of flare. The recommendation was to continue using his prescribed corticosteroid. The Veteran and his wife both reported that the cream helped.

VA treatment records from October 2015 show that the Veteran requested Mupirocin ointment 2% for dry areas of his skin. His active medication list showed that he used hydrocortisone 1% as well as ketoconazole 2% cream as needed for his rashes.

The Veteran was again afforded a VA examination for his dermatitis in October 2015. On examination, a genital and inner thigh rash with depigmentation was noted. The Veteran report using topical corticosteroids constantly/near-constantly in the 12 months prior to examination for his skin disability. The examiner indicated that the total body area of the dermatitis was from 5 percent to less than 20 percent and there were no exposed areas.

Based on the evidence above, the Board finds that a 60 percent rating for chronic bilateral lower extremity dermatitis is warranted prior to April 1, 2011. Specifically, the evidence shows that prior to April 1, 2011, the Veteran was prescribed and taking diphenhydramine HCL twice daily. On examination in July 2009, the examiner specifically stated that the use of diphenhydramine HCL was considered systemic treatment and the Veteran was using it nearly constantly. There is nothing in the Veteran's treatment records to indicate that the diphenhydramine HCL was used for anything other than his dermatitis and indeed, on examination, the examiner specifically noted that it was used for the Veteran's chronic bilateral lower extremity dermatitis. Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that near-constant systemic therapy treatment was required during the 12 months prior to April 1, 2011, and a 60 percent rating is warranted for that time period. Because this is the schedular maximum rating, no higher rating is available under DC 7806.

However, the Board finds that a rating in excess of 30 percent since April 1, 2011, is not warranted. Specifically, on VA examination in April 2011, the Veteran reported only taking corticosteroid cream in the 12 months prior. Indeed, VA treatment records from February 2013 indicate that the Veteran's wife reported that the Veteran stopped taking the diphenhydramine HCL and at his October 2013 Board hearing, she reported that the Veteran stopped taking his "itching pill" because "they said it was bothering him too bad." Additionally, the Veteran did not report using the diphenhydramine HCL on most recent examination. While the Veteran's VA treatment records are clear that he had been prescribed diphenhydramine HCL until February 2013, there is nothing in the record to suggest that he was taking it on a constant or near-constant basis. Thus, it cannot be said that near-constant systemic therapy was required since April 1, 2011.

Moreover, the evidence of record indicates that, at most, the percentage of the exposed area covered in dermatitis was zero percent and the percentage of his whole body covered by the dermatitis was 36 percent. Thus, it cannot be said that more than 40 percent of the Veteran's entire body or more than 40 percent of exposed areas were affected by his dermatitis, and therefore a rating in excess of 30 percent is not warranted since April 1, 2011. 

With regard to the Veteran's use of topical corticosteroids, the Board notes that the Federal Circuit's recent holding in Johnson v. Shulkin, by which the Federal Circuit found that the Veterans Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.' Essentially, the Court held that although a topical corticosteroid treatment could meet the definition of systemic therapy if it is administered on a large enough scale such that it affected the body as a whole, this possibility did not mean that all applications of topical corticosteroids amount to systemic therapy.

Here, the Board acknowledges that the Veteran uses Ketoconazole 2%, Hydrocortisone 1%, and Ammonium Lactate Lotion 12% for his chronic bilateral lower extremity dermatitis. However, there is no indication that these topical corticosteroids affect the body as a whole, and thus, cannot be considered "systemic treatment." 

Therefore, the Board finds that since April 1, 2011, a rating in excess of 30 percent for chronic bilateral lower extremity dermatitis is not warranted.


ORDER

Entitlement to a rating of 60 percent prior to April 1, 2011, for chronic bilateral lower extremity dermatitis, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent since April 1, 2011, for chronic bilateral lower extremity dermatitis, is denied.


REMAND

The Veteran was afforded a VA examination for his PTSD in October 2015. The examiner noted a diagnosis of PTSD and stated that the Veteran's condition was active. He stated that the Veteran did not have more than one mental disorder diagnosed. He additionally noted that the Veteran had medical diagnoses relevant to the understanding of the Veteran's PTSD including vascular dementia, liver disease, hypertension, and a stroke. Throughout the examination report, the examiner makes reference to the Veteran's vascular dementia and indicates that the Veteran had cognitive deficits and was therefore unable to offer information during the examination. Information was provided by the Veteran's wife to the extent she was able to answer the examiner's questions. On mental status examination, the examiner noted that the Veteran experienced impaired judgment, impaired abstract thinking, moderately impaired memory, episodic suspiciousness, and visual and voice hallucinations sometimes with paranoia. He also noted that the Veteran experiences symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment of short and long-term memory; flattened affect; speech intermittently illogical, obscure, or irrelevant; difficulty understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships. The examiner then found that with regard to the Veteran's level of occupational and social impairment, the Veteran did not have a mental disorder diagnosis. 

The examination report is unclear to what extent the symptoms noted are attributable to the Veteran's PTSD. Because the Veteran did not have more than one mental disorder diagnosis, the examiner did not differentiate which symptoms are attributable to his PTSD and which symptoms are attributable to his vascular dementia.

The Board notes that the Veteran's PTSD is rated as 30 percent disabling. A review of the examination report reveals that the Veteran may have symptoms attributable to his PTSD that more nearly approximate a rating in excess of 30 percent and thus an addendum opinion is necessary to differentiate which symptoms are attributable to the Veteran's PTSD and which symptoms are attributable to his non service-connected vascular dementia. 

The Veteran has contended that his PTSD impacts his ability to follow and maintain substantially gainful employment. Thus, the claim for TDIU is inextricably intertwined with the pending claim for an increased rating for PTSD, and the Board will defer adjudication until the requested development has been completed. See Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001) (separate claims should be adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).
Accordingly, the case is REMANDED for the following action:

1.   Obtain an addendum opinion from the October 2015 VA examiner. If the October 2015 VA examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.

The examiner is asked to differentiate which symptoms are attributable to the Veteran's PTSD and which are attributable to his non service-connected vascular dementia.

If the examiner is not able to differentiate which symptoms are attributable to the Veteran's service-connected PTSD and non service-connected vascular dementia, the examiner is asked to provide the reason why it is not possible to differentiate. 

The examiner should also state whether there is any clinical association between the diagnoses.

2.   After completing any other development deemed necessary, readjudicate the issues on appeal. If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and allow an appropriate amount of time to respond before returning the matter to the Board of further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


